DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 1 and 3-9 are objected to because of the following informalities:  
In Claims 1 and 3-9, limitations recite “CRL distribution server”. These claims all use abbreviations/acronyms (i.e. CRL) in the claim language without disclosing the meaning of the abbreviations within the scope of each claim. Abbreviations/acronyms need to be spelled out in the first instance they used in each claim set (i.e. Independent Claims 1, 8 and 9).
Appropriate correction is required. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in Claim 9 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Dependent Claims 2-7 are rejected based upon their respective dependence from independent Claim 1.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hardjono (US 2004/0008666 A1, hereinafter Hardjono) in view of Zerfos et al. (US 2009/0187983 A1, hereinafter Zerfos). 

Regarding Claim 1,
Hardjono discloses an information processing apparatus (Hardjono: ¶[0020] proxy
server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130) comprising: 
a processor programmed to (Hardjono: ¶[0051] a processor, that if executed, the instructions configure the processor to receive a digital voice call setup request): 
detect a request submitted from a terminal to an external server providing a service
(Hardjono: ¶ [0020] proxy server 342 may be implemented as a Session Initiation
Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130,  ¶[0021] a call request may be sent from calling IP-telecommunication device 110 to SIP proxy server 342 along a first communication path 305, for example, in the SIP context, as a SIP Invite-message…,SIP Invite-message may be received/intercepted by SIP proxy server 342, ¶ [0013], [Abstract], Fig. 1 --130); and 
upon a determination that the detected request is submitted from the terminal located in a
 base (Hardjono: ¶[0021] SIP proxy server 342 may query location server 344 along a second communication path 310 for the current location, that is, the IP address, of called IP-telecommunication device 130, ¶ [0049] a location of a called party identified in the digital voice call setup request may be determined (1110), for example, by proxy server 342, [Abstract] determining a location of a called party identified in the digital voice call setup request), transmit a validation request for validating a certificate of the terminal to a CRL distribution server in which the certificate of the terminal is invalid (Hardjono: ¶ [0022] location server 344 may also return a certificate for the called IP-telecommunication device 130 and a certificate for calling IP-telecommunication device 110 as known by location server 344, ¶ [0042] SIP proxy server may request verification (720) of the validity of the user's certificate
and receive the requested verification (725) of the user certificate's validity from a location server, ¶[0023] location server 344 itself may in fact be an OCSP Responder/certificate authority and/or some kind of a certificate revocation list (CRL) Repository…, keeping a list of users identified with the status of that user's digital certificate and allowing or denying access based on the status of the user's digital certificate, ¶ [0039] verification copies of the certificates may be obtained from whichever certificate authority /authorities that has/ have a copy of the certificates and, in fact, the location server may act as the OCSP responder and/or CRL repository, ¶[0016] proxy server 210 being in communication with a location server 220, which may be either local or remote from proxy server 210, ¶ [0026] the OCSP Responder returns a negative, that is, the certificate is invalid, then SIP Proxy Server 342, may return an error message, also see ¶¶ [0044, 0046]). 
However, it is noted that Hardjono does not explicitly disclose:
detect a request submitted from a terminal to an external server providing a service.
However, Zerfos from the same field of endeavor as the claimed invention discloses allow authorized traffic from the supplicant, e.g. access to other servers in the WLAN 60 or Internet 50 (Zerfos: ¶ [0006]), a communication system for controlling Internet access of a mobile device (Zerfos: ¶ [0018]), communication system comprises an access point 80 located in a geographical zone 1003 and a mobile device 70…, Access point 80 is connected to the Internet 50 (Zerfos: ¶ [0098]), and if the visiting client 70 seeks to get access to the Internet 50 an authentication process is performed between the access point 80 and the mobile device 70 (Zerfos: ¶ [0101]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zerfos in the teachings of Hardjono. A person having ordinary skill in the art would have been motivated to do so because the authentication process is localized on the access points and avoids the unpredictability and potential unreliability of Internet-based authentication (Zerfos: ¶ [105]), and to avoid frequent re-authentications with the central authentication server across the Internet which can seriously limit the performance of delay-sensitive applications (See Zerfos: ¶ [0016]).
Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Hardjono and Zerfos discloses all the limitations of Claim 1. Hardjono further discloses wherein the processor is programmed to receive the request and the certificate from the terminal (Hardjono: ¶[0021] the SIP Invite-message of the present embodiment may contain a certificate from calling IP-telecommunication device 110), wherein the received request is detected to be submitted from the terminal to the external server providing the service (Hardjono: ¶[0021] proxy server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130, ¶ [0044] a user may initiate a VOIP call by sending (805) a call request, for example, a SIP Invite-message, to a called party. The SIP invite-message may also be in a message that maybe digitally signed by the caller and sent with a caller's certificate. The SIP invite-message may be intercepted/received at a SIP proxy server). 
the external server providing the service.
However, Zerfos further discloses a communication system for controlling Internet access of a mobile device (Zerfos: ¶ [0018]), communication system comprises an access point 80 located in a geographical zone 1003 and a mobile device 70…, Access point 80 is connected to the Internet 50 (Zerfos: ¶ [0098]), and if the visiting client 70 seeks to get access to the Internet 50 an authentication process is performed between the access point 80 and the mobile device 70 (Zerfos: ¶ [0101]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zerfos in the teachings of Hardjono. A person having ordinary skill in the art would have been motivated to do so because the authentication process is localized on the access points and avoids the unpredictability and potential unreliability of Internet-based authentication (Zerfos: ¶ [0105]), and to avoid frequent re-authentications with the central authentication server across the Internet which can seriously limit the performance of delay-sensitive applications (See Zerfos: ¶ [0016]).
Regarding Claim 3,
Claim 3 is dependent on Claim 2, and the combination of Hardjono and Zerfos discloses all the limitations of Claim 2. Hardjono further discloses wherein the processor is programmed to after the validation request is transmitted to the CRL distribution server, transmit, to the external server, the request and the certificate received from the terminal (Hardjono: ¶ [0042] SIP proxy server may request verification (720) of the validity of the user's certificate and receive the requested verification (725) of the user certificate's validity from a location server, ¶[0045] upon receipt/non-receipt of the verification copies of the certificates, the proxy server may forward (835) the SIP Invite-message to the called party at the current location of the called party with or without the verification copy of the caller's certificate, ¶ [0040]).
However, Zerfos discloses the mobile device seek to communicate with external servers to access Internet, for example, Zerfos discloses that with a communication system for controlling Internet access of a mobile device (Zerfos: ¶ [0018]), communication system comprises an access point 80 located in a geographical zone 1003 and a mobile device 70…, Access point 80 is connected to the Internet 50 (Zerfos: ¶ [0098]), and if the visiting client 70 seeks to get access to the Internet 50 an authentication process is performed between the access point 80 and the mobile device 70 (Zerfos: ¶ [0101]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zerfos in the teachings of Hardjono. A person having ordinary skill in the art would have been motivated to do so because the authentication process is localized on the access points and avoids the unpredictability and potential unreliability of Internet-based authentication (Zerfos: ¶ [105]), and to avoid frequent re-authentications with the central authentication server across the Internet which can seriously limit the performance of delay-sensitive applications (See Zerfos: ¶ [0016]).
Regarding Claim 4,
Claim 4 is dependent on Claim 2, and the combination of Hardjono and Zerfos discloses all the limitations of Claim 2. Hardjono further discloses wherein the processor is programmed to verify that the terminal is managed by the information processing apparatus using the certificate received from the terminal (Hardjono: ¶ [0020] proxy server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130, ¶ [0042] SIP proxy server may verify (710) that the user's identity in the certificate matches the identity claimed by the user. The SIP proxy server may also verify (715) the user's signature in the register-message, ¶ [0031] a user may register from calling IP-telecommunication device 110, by sending a register message along a first communication path 405 to SIP proxy registrar 442, which may also act as the SIP proxy server…, register message, in general, may contain the user's number and location, that is, IP address, information, as well as, a user public-key certificate, ¶ [0032] SIP proxy registrar 442 may verify that the identity provided in the certificate matches the identity that the user claims to be. SIP proxy registrar 442 may also verify the digital signature of the register-message), wherein, upon verifying that the terminal is managed by the information processing apparatus, the validation request is transmitted to the CRL distribution server (Hardjono: ¶ [0042] SIP proxy server may request verification (720) of the validity of the user's certificate and receive the requested verification (725) of the user certificate's validity from a location server, ¶[0023] location server 344 itself may in fact be an OCSP Responder/certificate authority and/or some kind of a certificate revocation list (CRL) Repository…, keeping a list of users identified with the status of that user's digital certificate and allowing or denying access based on the status of the user's digital certificate, ¶¶ [0032, 0039,0044, 0046]). 
Regarding Claim 8,
 	Hardjono discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising (Hardjono: ¶[0051] a medium storing instructions adapted to be executed by a processor, that if executed, the instructions configure the processor to, ¶¶ [0020, 0053]) and discloses all the 

Regarding Claim 9,
Hardjono discloses an information processing apparatus (Hardjono: ¶[0020] proxy
server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130) comprising and means for detecting a request… (Hardjono: ¶[0020] proxy server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130, ¶ [0051] instructions adapted to be executed by a processor, that if executed, the instructions configure the processor to…),  means for, upon a determination that the detected request is submitted from the terminal located in a base, transmitting…(Hardjono: ¶[0020] proxy server 342 may be implemented as a Session Initiation Protocol (SIP) proxy server 342 as the entity that mediates a call from calling IP-telecommunication device 110 to called IP-telecommunication device 130, ¶ [0051] instructions adapted to be executed by a processor, that if executed, the instructions configure the processor to …), and discloses all the limitations of Claim 9, in combination with Zerfos, as discussed in Claim 1. Therefore, Claim 9 is rejected using the same rationales as discussed in Claim 1.

12.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hardjono (US 2004/0008666 A1, hereinafter Hardjono) in view of Zerfos et al. (US 2009/0187983 A1, hereinafter Zerfos), and further in view of Ando et al. (US 2014/0303881 A1, hereinafter Ando).
Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Hardjono and Zerfos discloses all the limitations of Claim 1. However, the combination of Hardjono and Zerfos does not explicitly disclose wherein the processor is programmed to transmit, to the CRL distribution server, an invalidation request for invalidating a certificate of a terminal managed by the information processing apparatus. 
However, Ando from the same field of endeavor as the claimed invention discloses a communication system (10) includes a certificate authority (100) for performing authentication, a roadside device (110), a vehicle-mounted terminal (120), a first server (130), and a second server (140) (Ando: [Abstract]), and when detecting the certificate is invalidated, the vehicle mounted terminal 120A proceeds to step 1120, generates an invalid certificate detection message, and transmits it to the certificate authority via the roadside device 110 (Ando: ¶ [0074]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ando in the teachings of Hardjono. A person having ordinary skill in the art would have been motivated to do so because avoid an unnecessary increase in sizes of the first list and the second list (Ando: ¶ [0043]) thereby reducing the certificate verification time in a communication system (Ando: [Abstract]).
Regarding Claim 6,
Claim 6 is dependent on Claim 5, and the combination of Hardjono, Zerfos and Ando  discloses all the limitations of Claim 5. However, Hardjono and Zerfos do not explicitly disclose wherein, in response to a determination that the certificate of the terminal managed by the information processing apparatus is in an initial state, the invalidation request is transmitted to the CRL distribution server. 
 (Ando: ¶ [0039]), generates a whitelist and a blacklist corresponding to the place and the time based on results acquired from the position information collection/analysis server 130 and the CRL server 140 (Ando: ¶ [0059]), and when detecting the certificate is invalidated, the vehicle mounted terminal 120A proceeds to step 1120, generates an invalid certificate detection message, and transmits it to the certificate authority via the roadside device 110 (Ando: ¶ [0074], also see ¶ [0044]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ando in the teachings of Hardjono. A person having ordinary skill in the art would have been motivated to do so because avoid an unnecessary increase in sizes of the first list and the second list (Ando: ¶ [0043]) thereby reducing the certificate verification time in a communication system (Ando: [Abstract]).
Regarding Claim 7,
Claim 7 is dependent on Claim 5, and the combination of Hardjono, Zerfos and Ando  discloses all the limitations of Claim 5. However, Hardjono and Zerfos do not explicitly disclose wherein, after the service is provided to the terminal by the external server according to the request, the invalidation request is transmitted to the CRL distribution server.
However, Ando further discloses a first server (130) that collects position information about the vehicle-mounted terminal…, the vehicle-mounted terminal transmits its own position information to the first server …, certificate authority acquires information about a vehicle-mounted terminal highly likely to appear according to place and time from the first server (Ando: ¶ [0039]), position information collection/analysis server 130 collects position information about the vehicle- (Ando: ¶ [0052]), and when detecting the certificate is invalidated, the vehicle mounted terminal 120A proceeds to step 1120, generates an invalid certificate detection message, and transmits it to the certificate authority via the roadside device 110 (Ando: ¶ [0074]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ando in the teachings of Hardjono. A person having ordinary skill in the art would have been motivated to do so because avoid an unnecessary increase in sizes of the first list and the second list (Ando: ¶ [0043]) thereby reducing the certificate verification time in a communication system (Ando: [Abstract]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9038158-B1
US-9742569-B2
US-20050228998-A1
US-7503074-B2
US-20100318791-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        9-10-2021